Exhibit 10.21
 
Long-Term Cash Award
Agreement 2010
 
 
Employee Name:        Thomas F. Prisby
 
The above named employee was awarded a long- term cash bonus of $43,485 on
February 11, 2010.
 
Vesting and Payment
The long-term cash bonus award will become vested in accordance with the
following vesting schedule:
 
33% on May 1, 2012
33% on May 1, 2013
34% on May 1, 2014
 
The long-term cash bonus will be paid on the date on which the bonus, or a
portion thereof, becomes vested in accordance with the above vesting schedule,
except as provided otherwise in this paragraph.  In the event the employee’s
employment is terminated for any reason other than Death, Disability, or
Retirement prior to vesting, the bonus will be forfeited.  In the event of a
termination due to Death, Disability, or Retirement, the non-vested portion of
the bonus will become vested as of the date of termination.  In the event of a
Change in Control, the non-vested portion of the bonus will become vested and be
paid on the date the Change in Control occurs.  The terms “Disability,”
“Retirement,” and “Change in Control” will have the same definition used in the
CFS Bancorp, Inc. 2008 Omnibus Equity Incentive Plan.
 
This document is not a contract or commitment for employment.
 
             CFS BANCORP, INC.
 
 
Authorized By:                       /s/ Daryl D.
Pomranke                                    
             Daryl D. Pomranke – President and COO
 
 
Recipient’s Signature:             /s/ Thomas F.
Prisby                                       
             Thomas F. Prisby
 
 
Signature Witnessed by:         /s/ Monica F.
Sullivan                                      
             Monica F. Sullivan – Corporate Secretary




 
 